CANTY X
(dissenting).
I cannot concur in thé foregoing opinion. On well-settled principles, section 4799, above quoted, should be held merely declaratory of the old equity rule on the same subject. While the awarding of suit money and alimony before a trial on the merits is, to a great extent, discretionary, still the court should be required to exercise a sound, not an arbitrary, discretion. It is well known that the great gallantry of some courts in allowing very liberal alimony and attorney’s fees before a trial on the merits offers a great inducement to some lawyers to advise their clients to commence divorce proceedings on the slightest provocation, and to some wives to take that way of avenging themselves whenever they may become vexed at their husbands. Being too ready to award temporary alimony and suit money before trial offers a premium on divorce. There is much tendency to abuse in the awarding of suit money and temporary alimony before trial, and it should not be held that the trial court has any more than a sound discretion in awarding the same.
“It must appear that the wife is without the means to maintain herself, and to enable her to properly conduct her suit or defense; when it is shown that she has sufficient means, alimony pendente *465lite will not be allowed.” 2 Am. & Eng. Enc. Law (2d Ed.) 105, and the many cases cited.
While in this case the wife has no large amount of means, she has as much as her husband, and her means are much more available than his. Considering the small amount of property and resources of both parties, she certainly has more ready and available means than she should spend in prosecuting this action and supporting herself until a trial can be had on the merits. If it appears on the trial that the wife should prevail, the court may then award her suit money and temporary alimony from the commencement of the action, if justice and equity so require, whether she has means of her own or not. Again, if the wife’s means are not available, and cannot be realized on without great sacrifice, or without her husband’s consent or signature, which he refuses to give, the court may, perhaps, in its discretion, in a proper case allow her suit money and temporary alimony before trial. But here the wife’s means are available.
But money ordered paid for the support of the minor child of the parties during the pendency of the action stands on a different footing. It is the duty of the husband to support his minor children, whether his wife has available means or not, and whether she wrongfully refuses to live with him or not; and, if he permits the children to remain with her during the pendency of the action, the court may require him to pay her for their support. Again, the court may, in its discretion, award the custody of the children to either party during the pendency of the action; and, if the wife has the custody of such a child, the court may, by a like discretion, require the husband to support it during the pendency of the action.
In my opinion, the order appealed from should be reversed, and the cause remanded, with direction to the court below to allow such sum to the plaintiff for the support of said child during the pend-ency of the action as may be just and proper.